 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
 6

 7    JAMES BENJAMIN BARSTAD,
                                                     NO: 2:19-CV-5195-TOR
 8                               Plaintiff,
                                                     ORDER DISMISSING COMPLAINT
 9          v.                                       WITH PREJUDICE

10    WASHINGTON DEPARTMENT OF                       1915(g)
      CORRECTIONS, STEPHEN
11    SINCLAIR, ROBERT HERZOG and
      JOHN C. DITTMAN,
12
                                 Defendants.
13

14         By Order filed September 13, 2019, the Court advised Plaintiff, a prisoner at

15   the Coyote Ridge Corrections Center, that a temporary property restriction (i.e.,

16   denial of a tablet for 30 days) did not state a viable due process claim under 42 U.S.C.

17   § 1983 and granted him the opportunity to voluntarily dismiss his complaint. ECF

18   No. 8. Ten days later, Plaintiff submitted a 101-page document titled, “Opening

19   Brief.” ECF No. 9.

20         Plaintiff challenges the Group Violence Reduction Strategy (GVRS) set forth


     ORDER DISMISSING COMPLAINT WITH PREJUDICE -- 1
 1   in Department of Corrections (DOC) Policy 470.540 which allegedly punishes

 2   prisoners because they have some social interaction with perpetrators of violent acts.

 3   ECF No. 9 at 2. Application of this policy apparently resulted in the denial of

 4   Plaintiff’s tablet for 30 days. Contrary to Plaintiff’s assertions, the temporary

 5   deprivation of property is insufficient to invoke procedural due process protections

 6   under Sandin v. Conner, 515 U.S. 472, 483–84 (1995).

 7         For the reasons set forth above in and in the Court’s prior Order, IT IS

 8   ORDERED the complaint, ECF No. 1, is DISMISSED with prejudice as frivolous

 9   and for failure to state a claim upon which relief may be granted. 28 U.S.C. §§

10   1915A(b)(1) and 1915(e)(2).

11         Pursuant to 28 U.S.C. § 1915(g), enacted April 26, 1996, a prisoner who

12   brings three or more civil actions or appeals which are dismissed as frivolous or for

13   failure to state a claim will be precluded from bringing any other civil action or

14   appeal in forma pauperis “unless the prisoner is under imminent danger of serious

15   physical injury.” 28 U.S.C. § 1915(g). Plaintiff is advised to read the statutory

16   provisions under 28 U.S.C. § 1915. This dismissal of Plaintiff's complaint may

17   count as one of the three dismissals allowed by 28 U.S.C. § 1915(g) and may

18   adversely affect his ability to file future claims.

19         Accordingly, IT IS HEREBY ORDERED:

20      1. The complaint, ECF No. 1, is DISMISSED with prejudice as frivolous and


     ORDER DISMISSING COMPLAINT WITH PREJUDICE -- 2
 1         for failure to state a claim upon which relief may be granted under 28 U.S.C.

 2         §§ 1915(e)(2) and 1915A(b)(1).

 3      2. Plaintiff’s in forma pauperis status is revoked.

 4      3. The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal of this

 5         Order would not be taken in good faith.

 6         IT IS SO ORDERED. The Clerk of Court is directed to enter this Order,

 7   enter judgment, provide copies to Plaintiff at his last known address, and CLOSE

 8   the file. The Clerk of Court is further directed to forward a copy of this Order to the

 9   Office of the Attorney General of Washington, Corrections Division.

10         DATED November 12, 2019.

11

12                                   THOMAS O. RICE
                              Chief United States District Judge
13

14

15

16

17

18

19

20


     ORDER DISMISSING COMPLAINT WITH PREJUDICE -- 3
